Exhibit 10.1

ABERDENE MINES LTD.


101 Convention Center Drive
Suite 700
Las Vegas, Nevada 89109



MMTC Development Corp.                                                          
                                                                               
            January 29, 2004
2558 Mathers Ave.
West Vancouver, B.C.
V7V 2J1

Attn: Mr. William Mayer

Dear Sirs,

Re:   THE GOLD HILL PROJECT

1.       We Aberdene Mines Ltd. (hereinafter referred to as "ABRM") are pleased
to offer this letter of intent ("loi") as our indication to you, of our desire
to enter into a binding AGREEMENT (the "Formal Agreement") with MMTC Development
Corp. (hereinafter referred to as "MMTC") in relation to the following property:

 

-

An area described as GOLD HILL PROJECT in the state of Colorado, U.S.A., known
and further identified by MMTC as being in the area of the Gold Hill Mining
District,

 

 

-

An area of patented and unpatented claims approximately 9 Miles from Boulder,
Colorado,

 

 

-

including all present or future claims staked by MMTC or any associated party
that may be adjoining or in proximity to the area above described.

 

 

-

including all staked and private exploration and mineral rights as acquired by
MMTC from private property owners and in relation to state and federal Lands.

(together hereinafter referred to as the "Property")

2.       The general terms and conditions of the Formal Agreement shall be:

 

A)

ABRM to acquire a 100% interest in the Property, and will be responsible for a
5% NSR with buy out options of $ 1,000,000.00 U.S. per point to a minimum of 2%
NSR which was prior negotiated by MMTC to the current Land Owners

 

 

 

B)

Initial Cash Payments

 

 



ABRM shall pay MMTC for:

 

 

 

-

A prior commissioned Preliminary Assessment Report on the Property from Mr.
Glenn O'gorman (Mining Engineer),

 

--------------------------------------------------------------------------------


 

 

-

A prior commissioned Geological Project Summary on the Property from Dr. HANS
EBERHARD MADEISKY (Pgeo, Economic Geologist - Exploration Geochemist),

 

 

 

-

Cash Payment of $60,000 USD to be paid upon both parties signing,

 

 

 

-

Cash Payment of $150,000 USD to be paid on signing the Formal Agreement,

 

 

 

 

 

 

-

Cash Payment as may be required for improvements to accommodate production
requirements of the Gold Hill Mill, to ensure and facilitate the earliest
production of the Property's Ore (as may be determined by Mr. O'Gorman).


 

C)

SHARE ISSUANCE

 

 

 

1)

on or before 20 days following the date of the Formal Agreement, 1,000,000
shares of ABRM shall be issued as and when directed by MMTC; and

 

 

 

2)

1,000,000 Shares on 1st anniversary of the Formal Agreement

 

 

D)

WORKING COMMITMENT (EARN-IN PERIOD)

 

 

 

1)

$1,500,000 usd incurred by ABRM over 2 years

 

 

E)

MISCELLANEOUS

 

 

 

1)

MMTC and ABRM shall appoint a mutually agreeable and experienced third party as
the operator of the project.

 

 

 

2)

ABRM and MMTC will make every reasonable effort to work together and to
formalize a mutually beneficial arrangement with the Gold Hill Mill to process
the gold bearing ore. ABRM understands that a cash infusion would be required in
a timely manner into the Gold Hill Mill facilities to allow the increased
capacity prior to it's operation.

 

 

 

3)

ABRM shall be responsible for ensuring that all claims are kept in good
standing.

 

 

 

4)

MMTC represents that it has the right to assign, sell or contract, all or some
of it's rights for the property as stated herein.



 

 

5)

Except for as stated above, should one participant decide to encumber or sell
its interest in the Property to a third party, not including a transfer to an
affiliate, the non-selling participant will have the right to purchase, or
assign nominated party to purchase, the seller's interest on terms no less
advantageous to those offered by the third party, or for cash where there is a
non-cash component.

 

 

 

 

 

 

6)

Each party shall pay their respective costs in executing this agreement and the
Formal Agreement including but not limited to all legal and regulatory fees.

 

- 2 -

--------------------------------------------------------------------------------


 

 

7)

ABRM shall be obliged to operate in full compliance with all environmental laws
and regulations and shall indemnify MMTC from the date of closing.

 

 

8)

The Formal Agreement is subject to acceptable due diligence by ABRM in respect
of the Property, including without limitation the technical documents, plans,
prior history, claim maps, deeds etc. and structuring for tax and legal
purposes, which due diligence must be completed by 02/26/2004.

 

F)

BOARD REPRESENTATION

 

 

 

MMTC shall have the right to appoint one director to the board of ABRM and an
additional director if the board increases to four directors, and the right to
appoint an agent of mmtc to the board of advisors subsequent to the signing of
the Formal Agreement, for as long as ABRM has an interest in the Property.

 

3.

The parties agree to negotiate in good faith the terms and conditions of and
sign the Formal Agreement not later than february 26, 2004, which Formal
Agreement shall incorporate the information and general terms and conditions
contained herein.

 

4.

Further, MMTC shall use it's best efforts to provide liberal access to,
including but not limited to, the property, all information and documentation,
relating to the property, and copies of such documents and information where
necessary, to the attorneys, and agents of ABRM, so that ABRM may review and
examine all existing information, reports and contracts available to MMTC in
relation to the properties as defined herein.

 

5.

MMTC agrees not to unreasonably deny any request by ABRM to furnish any
pertinent information known to it.

 

6.

MMTC shall not, for the period of time from the date of execution of this LOI to
the date the Formal Agreement is entered into disclose the terms of this
agreement or accept, solicit or consider any offers from, or otherwise negotiate
or deal with, any other person, firm or corporation, or any other entity, in
relation to the property.


This LOI is intended to be binding, and an expression of your and our good faith
intentions to negotiate and enter into the Formal Agreement on the terms and
conditions set out herein, for which the parties have provided due
consideration.

ABERDENE MINES LTD.

Per:

/s/ Brent Jardine

 

/s/ R. Gilmore

 

BRENT JARDINE, PRESIDENT

 

WITNESS:


MMCT DEVELOPMENT CORP. HEREBY ACCEPTS THIS ABOVE TERMS THIS 29th DAY OF JANUARY
2004.

Per:

/s/ William Mayer

 

/s/ R. Gilmore

 

WILLIAM M. MAYER, DIRECTOR

 

WITNESS:

 

 

 

 

- 3 -

--------------------------------------------------------------------------------